

Exhibit 10.2
[CEO Class __]


LIBERTY GLOBAL
2014 INCENTIVE PLAN

(Amended and Restated Effective February 24, 2015)




PERFORMANCE SHARE APPRECIATION RIGHTS AGREEMENT




THIS PERFORMANCE SHARE APPRECIATION RIGHTS AGREEMENT (this “Agreement”) is made
as of March 7, 2019 (the “Grant Date”), by and between LIBERTY GLOBAL PLC, a
public limited company incorporated under the laws of England and Wales (the
“Company”), and the individual whose name, address and employee number appear on
the signature page hereto (the “Grantee”).
The Company has adopted the Liberty Global 2014 Incentive Plan effective March
1, 2014, as amended and restated effective February 24, 2015 (the “Plan”), which
by this reference is made a part hereof, for the benefit of eligible employees
of the Company and its Subsidiaries. Capitalized terms used and not otherwise
defined herein will have the meaning given thereto in the Plan.
Pursuant to the Plan, the Compensation Committee appointed by the Board pursuant
to Article III of the Plan to administer the Plan (the “Committee”) has
determined that it is in the best interest of the Company and its Shareholders
to award a performance-based share appreciation right to the Grantee, subject to
the conditions and restrictions set forth herein and in the Plan, in order to
provide the Grantee additional remuneration for services rendered, to encourage
the Grantee to continue to provide services to the Company or its Subsidiaries
and to increase the Grantee’s personal interest in the continued success and
progress of the Company.
The Company and the Grantee therefore agree as follows:
1.    Definitions. The following terms, when used in this Agreement, have the
following meanings:
“Act” means the U.K. Companies Act 2006, as amended from time to time, and the
rules and regulations thereunder.


“Annual Performance Rating” means the performance rating for any Review Period,
ranging from “improvement required” to “outstanding” (or equivalent), that is
received by the Grantee from his or her supervisor during the Company’s Annual
Performance Rating review process or that is received upon any earlier
determination for a Review Period shorter than a full calendar year.


“Base Price” means $_____ per Share.


1

--------------------------------------------------------------------------------




“Business Day” means any day other than Saturday, Sunday or a day on which
banking institutions in Denver, Colorado, are required or authorized to be
closed.
“Cause” has the meaning specified for “cause” in the Employment Agreement (as
modified by subparagraph 9(f) of the Employment Agreement in connection with a
Change in Control.
“Change in Control” has the meaning specified in the Employment Agreement.
“Close of Business” means, on any day, 5:00 p.m., Denver, Colorado time.
“Code” means the U.S. Internal Revenue Code of 1986, as it may be amended from
time to time, or any successor statute thereto. References to any specific Code
section shall include any successor section.
“Committee” has the meaning specified in the preamble to this Agreement.
“Company” has the meaning specified in the preamble to this Agreement.
“Disability” has the meaning specified in the Employment Agreement.
“Employment Agreement” means that certain Amended and Restated Employment
Agreement, dated April 30, 2014, among the Company, Liberty Global, Inc. and the
Grantee, as may be amended from time to time.
“Good Reason” has the meaning specified in the Employment Agreement.
“Grant Date” has the meaning specified in the preamble to this Agreement.
“Grantee” has the meaning specified in the preamble to this Agreement.
“LBTY__” or “Share” means the Liberty Global Class __ ordinary shares, nominal
value $0.01 per share, of the Company.
“Performance Period” means the three-year period beginning on January 1, 2019.
“Performance SAR” has the meaning specified in Section 2 of this Agreement. The
Performance SARs represent an award of share appreciation rights that will vest
at or following the end of the Performance Period.
“Plan” has the meaning specified in the preamble of this Agreement.
“Required Withholding Amount” has the meaning specified in Section 5 of this
Agreement.
“Review Period” means each calendar year during the Performance Period for which
an Annual Performance Rating is assigned
“Section 409A” means Section 409A of the Code and related Regulations and
Treasury pronouncements.


2

--------------------------------------------------------------------------------




“Term” has the meaning specified in Section 2 of this Agreement.
“Termination of Service” means the termination for any reason of Grantee’s
provision of services to the Company and its Subsidiaries under the Employment
Agreement.
“Third Party Administrator” means the company or any successor company that has
been selected by the Company to maintain the database of the Plan and to provide
related services, including but not limited to equity grant information,
transaction processing and a grantee interface.
“Vesting Date” means March 7, 2022 on which the Performance SARs cease to be
subject to a risk of forfeiture, as determined in accordance with this Agreement
and the Plan.
2.    Grant of Performance SARs. Subject to the terms, conditions and
restrictions herein, and pursuant to the Plan, the Company grants to the
Grantee, effective as of the Grant Date, an Award of performance-based
Free-Standing SAR with respect to the number of Shares set forth on the
signature page hereto (“Performance SARs”). Upon exercise of a Performance SAR
in accordance with this Agreement, the Company will, subject to Section 7.4 of
the Plan and Section 5 below, issue to the Grantee the number of the Shares, if
any, by which the Fair Market Value of the Shares represented by such
Performance SAR as of the date on which such exercise is considered to occur
pursuant to Section 4 exceeds the Base Price of such Performance SAR; provided,
however, the Company reserves the right, upon approval of the Committee, to
deliver such consideration in the form of Shares or cash equal in value to the
Fair Market Value of the shares. The Performance SARs, to the extent they have
become exercisable in accordance with Section 3, will be exercisable during the
period commencing on the Vesting Date and expiring at the Close of Business on
March 7, 2029 (the “Term”), subject to earlier termination as provided in
Section 7. The Base Price and number of SARs are subject to adjustment pursuant
to Section 11.
3.    Conditions of Exercise.
(a)    Unless otherwise determined by the Committee in its sole discretion, the
Performance SARs will be exercisable only in accordance with the conditions
stated herein.
(i)    Except as otherwise provided in the case of a Change in Control, in the
last sentence of this Section 3(a), Section 3(a)(ii) or Section 3(b), the
Performance SARs will become exercisable on the Vesting Date, conditioned upon
Grantee’s continued service through the Vesting Date and the achievement by
Grantee of selected, minimum levels of individual performance that must be
maintained throughout the Performance Period based on the Company’s internal
Annual Performance Rating guidelines for each Review Period. The Annual
Performance Rating for the Grantee will be based on quantitative and qualitative
measures established for each Review Period during the Performance Period, which
include individual strategic, financial, transactional, organizational and/or
operational goals, as communicated to the Grantee by his or her supervisor.
(ii)    The achievement of the required Annual Performance Rating will be
determined by the Committee in its sole discretion following the completion of
the Performance Period. In the event minimum performance levels are not
maintained by the Grantee in each


3

--------------------------------------------------------------------------------




Review Period, the Committee has the discretion to reduce the number of
Performance SARs that may be earned. In particular, if the Grantee earns an
Annual Performance Rating of “improvement required” (or equivalent) for any
Review Period, the Committee has the discretion to reduce the number of
Performance SARs that may become exercisable by up to 100%. The Base Price and
number of Performance SARs are also subject to adjustment pursuant to Section
11.
(iii)    Based on the Annual Performance Rating of the Grantee for each Review
Period during the Performance Period, the Committee shall determine whether the
Performance SARs should be reduced. Following such determination, the Committee
shall notify the Grantee, in the form and manner as determined by the Committee,
of the number of Performance SARs that will become exercisable on the Vesting
Date.
(iv)    If the number of Grantee’s Performance SARs is reduced, the excess
Performance SARs will immediately be cancelled.
Notwithstanding the foregoing, (x) in the event of the Grantee’s Termination of
Service occurs during the Performance Period and is due to the Grantee’s death,
Disability, the termination of the Grantee by the Company or a Subsidiary
without Cause (as determined in the sole discretion of the Committee) or the
resignation by the Grantee for Good Reason, the Performance SARs (other than
those previously cancelled pursuant to clause (iv) of this Section 3(a) due to
the Grantee’s failure to maintain minimum performance levels during any Review
Period ending prior to the Termination of Service) shall become vested and
exercisable upon the Grantee’s Termination of Service .


(b)    In the event the Grantee is suspended (with or without compensation) or
is otherwise not in good standing with the Company or any Subsidiary as
determined by the Company’s General Counsel due to an alleged violation of the
Company’s Code of Business Conduct, applicable law or other misconduct (a
“Suspension Event”), the Company has the right to suspend the vesting of the
Performance SARs until the day after the General Counsel has determined (x) the
suspension is lifted or (y) the Company determines lack of good standing has
been cured (each, the “Recovery Date”). If the Suspension Event has occurred and
prior to the Recovery Date, the Grantee dies, is disabled, is terminated without
Cause or resigns for Good Reason, then the provisions of Sections 3(a)(i) and 7
continue to apply notwithstanding the Suspension Event, unless otherwise agreed
by the Company. If the Grantee resigns, other than for Good Reason, or is
terminated for Cause prior to the Recovery Date then the Performance SARs will
be terminated without any further vesting after the date of the Suspension
Event, unless otherwise agreed by the Company.


(c)    To the extent the Performance SARs become exercisable, all or any of such
Performance SARs may be exercised (at any time or from time to time, except as
otherwise provided herein) until expiration of the Term or earlier termination
thereof.
(d)    The Grantee acknowledges and agrees that the Committee, in its discretion
and as contemplated by Section 3.3 of the Plan, may adopt rules and regulations
from time to time after the date hereof with respect to the exercise of the
Performance SARs and that the exercise by the Grantee of Performance SARs will
be subject to the further condition that such exercise is made


4

--------------------------------------------------------------------------------




in accordance with all such rules and regulations as the Committee may determine
are applicable thereto.
(e)    Notwithstanding anything to the contrary contained herein, if a Change in
Control occurs prior to the Grantee’s Termination of Service, then (i) if (A)
the Grantee remains an employee of the Company (or its successor) on the date
that is 6 months after the Change in Control (the “Change in Control Vesting
Date”) and (B) the Performance Period has not ended as of the Change in Control
Vesting Date, then, effective on the Change in Control Vesting Date, the Grantee
will be entitled to exercise all Performance SARs and (ii) if (A) the Grantee’s
Termination of Service occurs within 13 months after a Change in Control and is
due to termination of the Grantee by the Company or any of its Subsidiaries
without Cause or resignation by the Grantee for Good Reason, (B) the Performance
Period has not ended as of the date of the Termination of Service, and (C) the
Performance SARs were not made exercisable on the Change in Control Vesting Date
pursuant to clause (i) above, then, effective as of the Termination of Service,
the Grantee will be entitled to exercise all Performance SARs.
4.    Manner of Exercise. The Performance SARs will be considered exercised (as
to the number of Performance SARs specified in the notice referred to in Section
4(a) below) on the latest of (i) the date of exercise designated in the written
notice referred to in Section 4(a) below, (ii) if the date so designated is not
a Business Day, the first Business Day following such date or (iii) the earliest
Business Day by which the following have occurred:
(a)    The Grantee has either (i) notified the Third Party Administrator through
its website or by telephone (see Section 13 below) of the exercise, or (ii)
submitted to the Company a properly executed written notice of exercise in such
form as the Committee may require containing such representations and warranties
as the Committee may require and designating, among other things, the date of
exercise and the number of Performance SARs to be exercised; and
(b)    The Third Party Administrator or the Company, as the case may be, has
received such other documentation, if any, that the Committee may reasonably
require.
5.    Mandatory Withholding for Taxes.
(a)    To the extent not otherwise paid by the Grantee, the Grantee acknowledges
and agrees that the Company will deduct from the Shares otherwise payable or
deliverable upon exercise of any Performance SARs, a number of Shares (valued at
their Fair Market Value on the date of exercise) that is equal to the amount, if
any, of all national, state and local taxes and employee social security
contributions required to be withheld by the Company upon such exercise (the
“Required Withholding Amount”). Without limitation to the foregoing sentence,
the Grantee hereby agrees that the Required Withholding Amount can also be
collected by (i) deducting from cash amounts otherwise payable to the Grantee
(including wages or other cash compensation) or (ii) withholding from proceeds
of the sale of Shares acquired upon exercise of any Performance SARs through a
sale arranged by the Company (on the Grantee’s behalf pursuant to this
authorization without further consent), but in either case, subject to
compliance with applicable law, including, but not limited to, “financial
assistance” prohibitions under the Act. In addition, if the Performance SARs are
settled in cash, the Grantee acknowledges that the Company will deduct from the
cash


5

--------------------------------------------------------------------------------




otherwise payable upon exercise of any Performance SARs, an amount of cash that
is equal to the Required Withholding Amount.
(b)    If the Grantee is subject to tax in the United Kingdom and the
withholding of any income tax due is not made within 90 days of the event giving
rise to the income tax liability or such other period specified in Section
222(1)(c) of the U.K. Income Tax (Earnings and Pensions) Act 2003, the amount of
any uncollected income tax will constitute a benefit to the Grantee on which
additional income tax and national insurance contributions (“NICs”) will be
payable. The Grantee will be responsible for paying and reporting any income tax
due on this additional benefit directly to HM Revenue & Customs under the
self-assessment regime and for reimbursing the Company or the Employer, as
applicable, for the value of any NICs due on this additional benefit.
(c)    In the event it shall be determined that any payment or distribution in
the nature of compensation (within the meaning of Section 280G(b)(2) of the
Code) to or for the benefit of the Grantee pursuant to this Agreement
(“Payment”), would be subject to the excise tax imposed by Section 4999 of the
Code, or any interest or penalties with respect to such excise tax (such excise
tax, together with any such interest or penalties, are hereinafter collectively
referred to as the “Excise Tax”), then the applicable provisions of subparagraph
12(h)(ii) of the Employment Agreement regarding potential reduction in payments
shall apply.
6.    Delivery by the Company. As soon as practicable after receipt of all items
referred to in Section 4, and subject to the withholding referred to in
Section 5, the Company will deliver or cause to be delivered to or at the
direction of the Grantee the amount of consideration determined under the second
sentence of Section 2 above, which consideration shall consist of Shares (valued
at their Fair Market Value on the date of exercise); provided, however, the
Company reserves the right, upon approval of the Committee, to deliver such
consideration in the form of Shares or cash equal in value to the Fair Market
Value of the Shares. Any delivery of Shares will be deemed effected for all
purposes when (i) a certificate representing such Shares or statement of
holdings reflecting such Shares held for the benefit of Grantee in
uncertificated form by a third party service provider designated by the Company
has been made available in written or electronic format to the Grantee or, if
delivery is by mail, when the certificate or statement of holdings has been
deposited in the United States or local country mail, addressed to the Grantee,
or (ii) confirmation of deposit into the designated broker’s account of such
Shares, in written or electronic format, is first made available to Grantee.
7.    Early Termination of the Performance SARs. Unless otherwise determined by
the Committee in its sole discretion, after the Vesting Date, the Performance
SARs will terminate prior to the expiration of the Term at the time specified
below:
(a)    Subject to Section 7(b), if Termination of Service occurs other than
(i) by the Company or a Subsidiary (whether for Cause or without Cause), (ii)
resignation by the Grantee for Good Reason, or (iii) by reason of Grantee’s
death or Disability, then the Performance SARs will terminate at the Close of
Business on the first Business Day following the expiration of the 90‑day period
which began on the date of Termination of Service.


6

--------------------------------------------------------------------------------




(b)    If the Grantee dies (i) prior to Termination of Service or prior to the
expiration of a period of time following Termination of Service during which the
Performance SARs remain exercisable as provided in Section 7(a) or Section 7(c),
as applicable, the Performance SARs will terminate at the Close of Business on
the first Business Day following the expiration of the four-year period which
began on the date of the Grantee’s death, or (ii) prior to the expiration of a
period of time following Termination of Service during which the Performance
SARs remain exercisable as provided in Section 7(d), the Performance SARs will
terminate at the Close of Business on the first Business Day following the
four-year period which began on the date of the Grantee’s death.
(c)    Subject to Section 7(b), if Termination of Service occurs by reason of
Disability, then the Performance SARs will terminate at the Close of Business on
the first Business Day following the expiration of the four-year period which
began on the date of Termination of Service.
(d)    If the Performance SARs are exercisable as confirmed pursuant to Section
3(a) and Termination of Service is by the Company or a Subsidiary without Cause
or by the Grantee’s resignation for Good Reason, the Performance SARs will
terminate at the Close of Business on the first Business Day following the
expiration of the four-year period which began on the date of Grantee’s
Termination of Service. If the Grantee was employed by a Subsidiary at the time
of a disposition of such Subsidiary by the Company, the disposition of the
Subsidiary by the Company will be a Termination of Service of the Grantee
without Cause as provided in this subparagraph (d) (unless otherwise determined
in the sole discretion of the Committee).
(e)    If Termination of Service is by the Company or a Subsidiary for Cause,
then the Performance SARs will terminate immediately upon such Termination of
Service.
In any event in which the Performance SARs remain exercisable for a period of
time following the date of Termination of Service as provided above, the
Performance SARs may be exercised during such period of time only to the extent
the same were exercisable as provided in Section 3 above on such date of
Termination of Service. Notwithstanding any period of time referenced in this
Section 7 or any other provision of this Section 7 that may be construed to the
contrary, the Performance SARs will in any event terminate upon the expiration
of the Term.
8.    Automatic Exercise of Performance SARs. Immediately prior to the
termination of Performance SARs, as provided in Section 7(a), 7(b), 7(c) or 7(d)
above or upon expiration of the Term, all remaining Performance SARs then
exercisable will be deemed to have been exercised by the Grantee.
Notwithstanding any other provision of this Agreement, no exercise of
Performance SARs will be deemed to occur upon Termination of Service for Cause.
9.    Nontransferability. During the Grantee’s lifetime, the Performance SARs
are not transferable (voluntarily or involuntarily) other than pursuant to a
Domestic Relations Order and, except as otherwise required pursuant to a
Domestic Relations Order, are exercisable only by the Grantee or the Grantee’s
court appointed legal representative. The Grantee may designate a beneficiary or
beneficiaries to whom the Performance SARs will pass upon the Grantee’s death
and may change such designation from time to time by filing a written
designation of beneficiary or beneficiaries with the legal department of the
Company on such form as may be prescribed by the


7

--------------------------------------------------------------------------------




Company, provided that no such designation will be effective unless so filed
prior to the death of the Grantee. If no such designation is made or if the
designated beneficiary does not survive the Grantee’s death, the Performance
SARs will pass by will or the laws of descent and distribution. Following the
Grantee’s death, the Performance SARs, if otherwise exercisable, may be
exercised by the person to whom such right passes according to this Section 9
and such person will be deemed the Grantee for purposes of any applicable
provisions of this Agreement.
10.    No Shareholder Rights. The Grantee will not, by reason of the Award
granted under this Agreement, be deemed for any purpose to be, or to have any of
the rights of, a Shareholder with respect to any Shares subject to the
Performance SARs, nor will the existence of this Agreement affect in any way the
right or power of the Company or its Shareholders to accomplish any corporate
act, including, without limitation, the acts referred to in Section 11.16 of the
Plan.
11.    Adjustments. The Performance SARs will be subject to adjustment
(including, without limitation, as to the number of Performance SARs and the
Base Price per Share) in the sole discretion of the Committee and in such manner
as the Committee may deem equitable and appropriate in connection with the
occurrence of any of the events described in Section 4.2 of the Plan following
the Grant Date.
12.    Limitation of Rights. Nothing in this Agreement or the Plan will be
construed to give the Grantee any right to be granted any future Award other
than in the sole discretion of the Committee or give the Grantee or any other
person any interest in any fund or in any specified asset or assets of the
Company or any of its Subsidiaries.
13.    Restrictions Imposed by Law. Without limiting the generality of Section
11.8 of the Plan, the Grantee will not exercise any Performance SARs, and the
Company will not be obligated to issue or cause to be issued any Shares, if
counsel to the Company determines that such exercise or issuance would violate
any applicable law or any rule or regulation of any governmental authority or
any rule or regulation of, or agreement of the Company with, any securities
exchange or association upon which Shares are listed or quoted. The Company will
in no event be obligated to take any affirmative action in order to cause the
exercise of the Performance SARs or issuance of Shares upon exercise to comply
with any such law, rule, regulation or agreement.
14.    Notice. Unless the Company notifies the Grantee in writing of a different
procedure:
(a)    any notice or other communication to the Company with respect to this
Agreement (other than a notice of exercise pursuant to Section 4 of this
Agreement) will be in writing and will be delivered personally or sent by United
States first class or local country mail, postage prepaid, overnight courier,
freight prepaid or sent by facsimile and addressed as follows:


8

--------------------------------------------------------------------------------




Liberty Global plc
c/o Liberty Global Inc.
1550 Wewatta Street, Suite 1000
Denver, Colorado 80202
Attn: General Counsel
Fax: 303-220-6691


(b)    any notice of exercise pursuant to Section 4 will be made to the Third
Party Administrator, UBS Financial Services Inc., either through its UBS One
Source website at www.ubs.com/onesource/LBTY_ or by telephone at 1-866-544-2927.
Any notice or other communication to the Grantee with respect to this Agreement
will be in writing and will be delivered personally, or will be sent by United
States first class or local country mail, postage prepaid, to the Grantee’s
address as listed in the records of the Company on the Grant Date, unless the
Company has received written notification from the Grantee of a change of
address.
15.    Amendment. Notwithstanding any other provision hereof, this Agreement may
be supplemented or amended from time to time as approved by the Committee.
Without limiting the generality of the foregoing, without the consent of the
Grantee,
(a)    this Agreement may be amended or supplemented from time to time as
approved by the Committee (i) to cure any ambiguity or to correct or supplement
any provision herein which may be defective or inconsistent with any other
provision herein, or (ii) to add to the covenants and agreements of the Company
for the benefit of the Grantee or surrender any right or power reserved to or
conferred upon the Company in this Agreement, subject to any required approval
of the Shareholders and, provided, in each case, that such changes will not
adversely affect the rights of the Grantee with respect to the Award evidenced
hereby, or (iii) to reform the Award made hereunder as contemplated by Section
11.18 of the Plan or to exempt the Award made hereunder from coverage under Code
Section 409A, or (iv) to make such other changes as the Company, upon advice of
counsel, determines are necessary or advisable because of the adoption or
promulgation of, or change in or of the interpretation of, any law or
governmental rule or regulation, including the Act, and any applicable tax or
securities laws; and
(b)    subject to any required action by the Board or the Shareholders, the SARs
granted under this Agreement may be canceled by the Company and a new Award made
in substitution therefor, provided that the Award so substituted will satisfy
all of the requirements of the Plan as of the date such new Award is made and no
such action will adversely affect any SARs to the extent then exercisable.
16.    Grantee Employment.
(a)    Nothing contained in this Agreement, and no action of the Company or the
Committee with respect hereto, will confer or be construed to confer on the
Grantee any right to continue in the employ or service of the Company or any of
its Subsidiaries or interfere in any way with any right of the Company or any
Subsidiary, subject to the terms of the Employment Agreement


9

--------------------------------------------------------------------------------




or any separate service agreement to the contrary, to terminate the Grantee’s
employment or service at any time, with or without Cause.
(b)    The Award hereunder is special incentive compensation that will not be
taken into account, in any manner, as salary, earnings, compensation, bonus or
benefits, in determining the amount of any payment under any pension,
retirement, profit sharing, 401(k), life insurance, salary continuation,
severance or other employee benefit plan, program or policy of the Company or
any of its Subsidiaries or any employment agreement or arrangement with the
Grantee.
(c)    In the event of any inconsistency between the terms hereof or of the Plan
and the Employment Agreement or any severance or other agreement or arrangement
with the Grantee, the terms which are more favorable to the Grantee shall
control.
17.    Nonalienation of Benefits. Except as provided in Section 9 of this
Agreement, (i) no right or benefit under this Agreement will be subject to
anticipation, alienation, sale, assignment, hypothecation, pledge, exchange,
transfer, encumbrance or charge, and any attempt to anticipate, alienate, sell,
assign, hypothecate, pledge, exchange, transfer, encumber or charge the same
will be void, and (ii) no right or benefit hereunder will in any manner be
liable for or subject to the debts, contracts, liabilities or torts of the
Grantee or other person entitled to such benefits.
18.    Data Privacy.
(a)    By accepting this Agreement, the Grantee understands that for the
exclusive purpose of implementing, administering and managing the Grantee’s
participation in the Plan, the following personal data of Grantee (“Data”) shall
be maintained and processed by the Company and its affiliates, including, but
not limited to, the Grantee’s name, home address and telephone number, date of
birth, social insurance number or other identification number, salary, bonus and
employee benefits, nationality, job title and description, any Shares or
directorships or other positions held in the Company, its subsidiaries and
affiliates, details of all options, share appreciation rights, restricted
shares, performances share units, restricted share units or any other
entitlement to Shares or other Awards granted, canceled, exercised, vested,
unvested or outstanding in the Grantee’s favor, annual performance objectives,
performance reviews and performance ratings, for the purpose of implementing,
administering and managing Awards under the Plan.
(b)    The Grantee understands that Data may be transferred to any third parties
assisting in the implementation, administration and management of the Plan, that
these recipients may be located in the Grantee’s country or elsewhere, and that
the recipients’ country (e.g. the United States) may have different data privacy
laws and protections than the Grantee’s country. The Grantee understands that
the Grantee may request a list with the names and addresses of any potential
recipients of the Data by contacting the Grantee’s local human resources
representative. The Grantee authorizes the recipients to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the sole purpose
of implementing, administering and managing the Grantee’s participation in the
Plan, including any requisite transfer of such Data as may be required to a
broker or other third party with whom the Grantee may elect to deposit any
Shares acquired with respect to an Award.


10

--------------------------------------------------------------------------------




(c)    The Grantee understands that Data will be held only as long as is
necessary to implement, administer and manage the Grantee’s participation in the
Plan. The Grantee understands that the Grantee may at any time view Data,
request additional information about the storage and processing of Data, require
any necessary amendments to Data or exercise rights to rectify, transfer, remove
or restrict use of Data as permitted by applicable law, by contacting in writing
the Grantee’s local human resources representative. Notwithstanding the
foregoing, the Grantee understands that if Grantee subsequently requires the
removal of all or any part of the Grantee’s Data, the Company may not be able to
grant him or her SARs or other equity awards or administer or maintain such
awards. For more information on the privacy of the Data, the Grantee may contact
the Grantee’s local human resources representative.
19.    Governing Law Jurisdiction. The validity, interpretation, construction
and performance of this Agreement shall be governed in all respects exclusively
by the internal laws of the State of Colorado as a contract to be performed in
such state and without regard to any principles of conflicts of law
thereof. Each party to this Agreement hereby irrevocably consents to the
exclusive jurisdiction of, and agrees that any action to enforce, interpret or
construe this Agreement or any other agreement or document delivered in
connection with this Agreement shall be conducted in, the federal or state
courts of the State of Colorado sitting in the City and County of Denver, and
the Grantee hereby submits to the personal jurisdiction of such courts and
irrevocably waives any defense of improper venue or forum non conveniens to any
such action brought in such courts. Each party hereby waives its right to trial
by jury.
20.    Construction. References in this Agreement to “this Agreement” and the
words “herein,” “hereof,” “hereunder” and similar terms include all Exhibits and
Schedules appended hereto, including the Plan. This Agreement is entered into,
and the Award evidenced hereby is granted, pursuant to the Plan and shall be
governed by and construed in accordance with the Plan and the administrative
interpretations adopted by the Committee thereunder. The word “include” and all
variations thereof are used in an illustrative sense and not in a limiting
sense. All decisions of the Committee upon questions regarding this Agreement
will be conclusive. Unless otherwise expressly stated herein, in the event of
any inconsistency between the terms of the Plan and this Agreement, the terms of
the Plan will control. The headings of the sections of this Agreement have been
included for convenience of reference only, are not to be considered a part
hereof and will in no way modify or restrict any of the terms or provisions
hereof.
21.    Duplicate Originals. The Company and the Grantee may sign any number of
copies of this Agreement. Each signed copy will be an original, but all of them
together represent the same agreement. Counterparts to this Agreement may be
delivered via PDF or electronic means.
22.    Rules by Committee. The rights of the Grantee and the obligations of the
Company hereunder will be subject to such reasonable rules and regulations as
the Committee, in its discretion and as contemplated by Section 3.3 of the Plan,
may adopt from time to time.
23.    Entire Agreement. This Agreement (together with the Employment Agreement)
is in satisfaction of and in lieu of all prior discussions and agreements, oral
or written, between the Company and the Grantee regarding the subject matter
hereof. The Grantee and the Company hereby declare and represent that no promise
or agreement not herein expressed has been made and that


11

--------------------------------------------------------------------------------




this Agreement (together with the Employment Agreement) contains the entire
agreement between the parties hereto with respect to the Award and replaces and
makes null and void any prior agreements between the Grantee and the Company
regarding the Award. This Agreement will be binding upon and inure to the
benefit of the parties and their respective heirs, successors and assigns.
24.    Grantee Acceptance. The Grantee will signify acceptance of the terms and
conditions of this Agreement by signing in the space provided at the end hereof
and returning a signed copy to the Company. If the Grantee does not execute and
return this Agreement within 120 days of the Grant Date, the grant of the
Performance SARs shall be null and void.








12

--------------------------------------------------------------------------------






Signature Page to Performance Share Appreciation Rights Agreement
dated as of March 7 , 2019 between Liberty Global plc and Grantee


LIBERTY GLOBAL PLC


By:                             
Name: Authorized Signatory
Title:     Executive Vice President


ACCEPTED:


    
Grantee Name:     Michael T. Fries        
Address:                        
City/State/Country:                    
Grantee ID:                        


Grant No. S000_____


Number of shares of LBTY_ as to which Performance SAR is granted: _______


13